Exhibit 2008 Aetna Annual Report, Financial Report to Shareholders Unless the context otherwise requires, references to the terms we, our, or, us, used throughout this 2008 Annual Report, Financial Reportto Shareholders (the “Annual Report”) refer to Aetna Inc. (a Pennsylvania corporation) (“Aetna”) and its subsidiaries. For your reference, we provide the following index to the Annual Report: Page Description 2 - 42 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) The MD&A provides a review of our operating results for the years 2006 through 2008, as well as our financial condition at December 31, 2008 and 2007.The MD&A should be read in conjunction with our consolidated financial statements and notes thereto.The MD&A is comprised of the following: 2 Overview – We begin our MD&A with an overview of earnings and cash flows for the years 2006 through 2008, as well as our outlook for 2009.In this section, we also discuss significant changes to our management and Board of Directors. 5 Health Care – We provide a quantitative and qualitative discussion about the factors affecting Health Care revenues and operating earnings in this section. 8 Group Insurance – We provide a quantitative and qualitative discussion about the factors affecting Group Insurance revenues and operating earnings in this section. 10 Large Case Pensions – We provide a quantitative and qualitative discussion about the factors affecting Large Case Pensions operating earnings, including the results of discontinued products, in this section. 12 Investments – As an insurer, we have substantial investment portfolios that support our liabilities.In this section, we provide a quantitative and qualitative discussion of our investments and realized capital gains and losses and describe our evaluation of the risk of our market-sensitive instruments. 14 Liquidity and Capital Resources – In this section, we discuss our cash flows, financing resources, contractual obligations and other key matters that may affect our liquidity and cash flows. 18 Critical Accounting Estimates – In this section, we discuss the accounting estimates we consider critical in preparing our financial statements, including why we consider them critical and the key assumptions used in making these estimates. 24 Regulatory Environment – In this section, we provide a discussion of the regulatory environment in which we operate. 32 Forward-Looking Information/Risk Factors – We conclude our MD&A with a discussion of certain risks and uncertainties that, if developed into actual events, could have a material adverse impact on our business, financial condition or results of operations. 43 Selected Financial Data – We provide selected annual financial data for the most recent five years. 44 Consolidated Financial Statements – Includes our consolidated balance sheets at December 31, 2008 and 2007 and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2008.These financial statements should be read in conjunction with the accompanying Notes to Consolidated Financial Statements. 48 Notes to Consolidated Financial Statements 84 Reports of Management and our Independent Registered Public Accounting Firm – We include a report from management on its responsibilities for internal control over financial reporting and financial statements, the oversight of our Audit Committee and KPMG LLP’s opinion on our consolidated financial statements and internal control over financial reporting. 86 Quarterly Data (unaudited) – We provide selected quarterly financial data for each of the quarters in 2008 and 2007. 86 Corporate Performance Graph – We provide a graph comparing the cumulative total shareholder return on our common stock to the cumulative total return on certain published indices from December 31, 2003 through December 31, 2008. Annual Report - Page 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) OVERVIEW We are one of the nation’s leading diversified health care benefits companies, serving approximately 36.5 million people with information and resources to help them make better informed decisions about their health care.We offer a broad range of traditional and consumer-directed health insurance products and related services, including medical, pharmacy, dental, behavioral health, group life and disability plans, and medical management capabilities and health care management services for Medicaid plans.Our customers include employer groups, individuals, college students, part-time and hourly workers, health plans, governmental units, government-sponsored plans, labor groups and expatriates.Our operations are conducted in three business segments:Health Care, Group Insurance and Large Case Pensions. Summarized Results (Millions) 2008 2007 2006 Revenue: Health Care $ 28,775.0 $ 24,768.6 $ 22,240.5 Group Insurance 1,710.7 2,139.5 2,152.1 Large Case Pensions 465.0 691.5 753.1 Total revenue 30,950.7 27,599.6 25,145.7 Net income 1,384.1 1,831.0 1,701.7 Operating earnings: (1) Health Care 1,895.4 1,770.9 1,572.7 Group Insurance 140.0 145.5 132.7 Large Case Pensions 39.2 38.1 38.9 Cash flows from operations 2,206.9 2,065.5 1,688.3 (1) Our discussion of operating results for our reportable business segments is based on operating earnings, which is a non-GAAP measure of net income (the term “GAAP” refers to U.S. generally accepted accounting principles).Refer to Segment Results and Use of Non-GAAP Measures in this MD&A on page 4 for a discussion of non-GAAP measures.Refer to pages 5,9 and10 for a reconciliation of operating earnings to net income for Health Care, Group Insurance and Large Case Pensions, respectively. Net income for 2008 includes after tax net realized capital losses of $482 million, primarily reflecting approximately $327 million of yield-related other-than-temporary impairments (“OTTI”) and approximately $92 million of credit-related OTTI of debt securities.The losses resulted from declines in the market value in our investment portfolio as a result of deteriorating global economic conditions.Refer to Net Realized Capital Gains and Losses beginning on page13 for additional information.We analyze our results of operations based on operating earnings, which exclude net realized capital gains and losses as well as other items from net income.The combination of total revenue growth and higher underwriting margins contributed to an improvement in our operating earnings in each of the last three years.Operating earnings in 2008 reflect lower net investment income compared to 2007, reflecting the difficult investment climate experienced primarily in the latter half of 2008.We also achieved strong cash flows from operations in 2008 and 2007 (refer to Liquidity and Capital Resources beginning on page During 2008 and 2007, our Health Care medical membership grew, increasing by 848,000 in 2008 (refer to Health Care – Membership on page 8) and 1.4 million in 2007.This growth occurred in both our Insured (where we assume all or a majority of risk for medical and dental care costs) and our administrative services contract (“ASC”) (where the plan sponsor assumes all or a majority of the risk for medical and dental care costs) medical products in 2008 and 2007.In addition, during 2008 and 2007 we had growth in our dental and pharmacy products.At December 31, 2008, we served approximately 17.7 million medical members, 14.1 million dental members and 11.1 million pharmacy members. During 2008 and 2007, premium rates increased as well.Together with the growth in membership, these rate increases contributed to the expansion of our total revenue, which increased approximately $3.4 billion in 2008 and $2.5 billion in 2007. Annual Report - Page 2 Underwriting margins in our Health Care segment, which represent the amount of premiums in excess of health care costs, improved in 2008 and 2007 on a total dollar basis, when compared to the prior periods, reflecting membership growth and premium rate increases as well as our focus on medical cost management. During 2008 and 2007, we managed our capital in support of both new and ongoing initiatives. During 2008 and 2007, we generated substantial cash flow from our businesses.We used this capital to support our organic growth strategies andrepurchase our common stock.During 2007, we also used our capital to fund targeted acquisitions in support of our strategy. In 2008 and 2007, we repurchased approximately 43 million and 33 million shares of common stock at a cost of approximately $1.8 billion and $1.7 billion, respectively, under share repurchase programs authorized by Aetna’s Board of Directors (the “Board”) in order to return available capital to shareholders. In addition, we continue to invest in the development of our business by acquiring companies that support our strategy as well as continuing the introduction or enhancement of new products and services.In 2007, we completed two acquisitions for an aggregate purchase price of approximately $613 million, expanding our Health Care product offerings by acquiring a leading provider of health care management services for Medicaid plans and a leading managing general underwriter (or underwriting agent) for international private medical insurance that offers expatriate benefits to individuals, small and medium enterprises, and large multinational clients around the world. In 2008 and 2007, we issued $500 million and $700 million of senior notes, respectively, to secure long-term capital at favorable rates.Refer to Liquidity and Capital Resources beginning on page14 and Note 13 of Notes to Consolidated Financial Statements beginning on page70 for additional information. Outlook for 2009 We expect the current economic downturn and economic challenges to continue throughout 2009, resulting in continued capital markets volatility and downward pressure on our investment income and lower interest rates.We expect unemployment to rise, leading to in-group membership attrition for our existing customers.We also expect to see upward pressure on medical provider unit costs as providers seek to adjust to their own economic challenges. Our goals for 2009 are to: profitably grow membership and earnings; deliver superior medical quality and total cost management; improve our expense structure through enhanced productivity; create customer value through innovation and technology; deliver a best-in-class customer experience; and enhance our diverse, high performance culture and work force.Our 2009 outlook is as follows: Our operating expense ratio is expected to be higher from a significant increase in pension expense.As a result of investment losses experienced by our pension plan assets in 2008, we expect our 2009 pension expense to increase approximately $383 million pretax compared to 2008.However, we continue to take actions to improve the efficiency of our operations,including efforts to leverage existing infrastructure to support additional growth as well as improvements in systems and processes.We will continue to focus 2009 spending on operational improvements, including self-service and administrative technologies that will yield future benefits. Health Care membership is targeted for growth in 2009.We continue to take actions to increase membership in 2009, including efforts to reach customers via an integrated product approach in order to generate sales to new customers, as well as increased cross-sell penetration within our existing membership base and via targeted geographic marketing.We expect the majority of our membership growth to be in ASC medical members.We also expect to expand the use of our medical management processes tolowerhealth care costs, which could result in expandedunderwriting margins.If we achieve these projected membership increases combined with medical management initiatives and price increases, it would contribute to higher revenue in our Health Care segment. Corporate interest expense is expected to increase in 2009. We expect corporate interest expense to increase due to the increase in average debt outstanding resulting from our 2008 financing activities. Annual Report - Page 3 Capital deployment.In 2009, we intend to continue to pursue strategic acquisitions and other business development activities that support our strategy for growth and profitability.We also intend to continue to deploy our capital through share repurchases. Refer to Forward-Looking Information/Risk Factors beginning on page 32 for information regarding other important factors that may materially affect us. Executive Management and Board Updates During 2008, we announced the following changes to the Board and our management team: · Richard J. Harrington was appointed to the Board in September 2008.Mr. Harrington is Chairman of the Thomson Reuters Foundation.He also serves on the Board’s Audit Committee and Investment and Finance Committee.With the addition of Mr. Harrington, the Board consists of thirteen directors. · Lonny Reisman, M.D., was appointed Senior Vice President and Chief Medical Officer in November 2008 and succeeded Troyen A. Brennan, M.D., who resigned. · Rajan Parmeswar, Vice President, Controller and Chief Accounting Officer, joined Aetna in August 2008 and succeeded Ronald M. Olejniczak, who retired in July 2008. · Gery J. Barry, Chief Strategy Officer, joined Aetna in August 2008. · Additionally, Timothy A. Holt, Senior Vice President and Chief Investment Officer, retired in February 2008.Mr. Holt’s successor, Jean LaTorre, reports to Joseph M. Zubretsky, Executive Vice President and Chief Financial Officer. Segment Results and Use of Non-GAAP Measures in this Document The discussion of our results of operations that follows is presented based on our reportable segments in accordance with FAS No. 131, “Disclosures about Segments of an Enterprise and Related Information,” and is consistent with our segment disclosure included in Note 19 of Notes to Consolidated Financial Statements beginning on page 79.Each segment’s discussion of results is based on operating earnings, which is the measure reported to our Chief Executive Officer for purposes of assessing the segment’s financial performance and making operating decisions, such as allocating resources to the segment.Our operations are conducted in three business segments:Health Care, Group Insurance and Large Case Pensions. Our discussion of the results of operations of each business segment is based on operating earnings, which exclude net realized capital gains and losses as well as other items, if any, from net income reported in accordance with GAAP.We believe excluding net realized capital gains and losses from net income to arrive at operating earnings provides more meaningful information about our underlying business performance.Net realized capital gains and losses arise from various types of transactions, primarily in the course of managing a portfolio of assets that support the payment of liabilities; however these transactions do not directly relate to the underwriting or servicing of products for our customers and are not directly related to the core performance of our business operations.We also may exclude other items that do not relate to the ordinary course of our business from net income to arrive at operating earnings.In each segment discussion that follows, we present a table that reconciles operating earnings to net income reported in accordance with GAAP.Each table details the net realized capital gains and losses and any other items excluded from net income, and the footnotes to each table describe the nature of each other item and why we believe it is appropriate to exclude that item from net income in calculating operating earnings. Annual Report - Page 4 HEALTH CARE Health Care consists of medical, pharmacy benefits management, dental, behavioral health and vision plans offered on both an Insured basis and an ASC basis.Medical products include point-of-service (“POS”), preferred provider organization (“PPO”), health maintenance organization (“HMO”) and indemnity benefit plans.Medical products also include health savings accounts and Aetna HealthFund®, consumer-directed health plans that combine traditional POS or PPO and/or dental coverage, subject to a deductible, with an accumulating benefit account.We also offer Medicare and Medicaid products and services and specialty products, such as medical management and data analytics services, and stop loss insurance, as well as products that provide access to our provider network in select markets.We separately track premiums and health care costs for Medicare and Medicaid products.The grouping referred to as Commercial includes all medical, dental and other insured products, except Medicare and Medicaid. Operating Summary (Millions) 2008 2007 2006 Premiums: Commercial $ 20,096.2 $ 18,656.8 $ 17,356.5 Medicare 4,816.1 2,598.3 1,787.7 Medicaid 595.0 245.0 9.3 Total premiums 25,507.3 21,500.1 19,153.5 Fees and other revenue 3,202.6 2,931.3 2,743.7 Net investment income 341.3 370.9 334.2 Net realized capital (losses) gains (276.2 ) (33.7 ) 9.1 Total revenue 28,775.0 24,768.6 22,240.5 Health care costs 20,785.5 17,294.8 15,301.0 Operating expenses: Selling expenses 1,055.2 966.6 867.4 General and administrative expenses 4,281.8 3,708.3 3,618.6 Total operating expenses 5,337.0 4,674.9 4,486.0 Amortization of other acquired intangible assets 101.3 90.7 80.4 Total benefits and expenses 26,223.8 22,060.4 19,867.4 Income before income taxes 2,551.2 2,708.2 2,373.1 Income taxes 924.5 959.2 847.6 Net income $ 1,626.7 $ 1,749.0 $ 1,525.5 The table presented below reconciles operating earnings to net income reported in accordance with GAAP: (Millions) 2008 2007 2006 Net income $ 1,626.7 $ 1,749.0 $ 1,525.5 Net realized capital losses (gains) 213.1 21.9 (8.0 ) Severance and facility charge (1) 35.6 - - Contribution for the establishment of an out-of-network pricing database (1) 20.0 - - Physician class action settlement insurance-related charge (1) - - 47.1 Debt refinancing charge (1) - - 8.1 Operating earnings $ 1,895.4 $ 1,770.9 $ 1,572.7 (1) The following other items are excluded from operating earnings because we believe they neither relate to the ordinary course of our business nor reflect our underlying business performance: · In 2008, we recorded a severance and facility charge of $35.6 million ($54.7 million pretax) related to actions taken. · As a result of our agreement with the New York Attorney General to discontinue the use of Ingenix databases at a future date, we have committed to contribute $20.0 million to a non-profit organization to help create a new independent database for determining out-of-network reimbursement rates. · As a result of a trial court’s ruling in 2006, we concluded that a $47.1 million ($72.4 million pretax) receivable from third party insurers related to certain litigation we settled in 2003 was no longer probable of collection for accounting purposes.As a result, we wrote-off this receivable in 2006. · In connection with the issuance of $2.0 billion of our senior notes in 2006, we redeemed all $700 million of our 8.5% senior notes due 2041.In connection with this redemption, we wrote-off debt issuance costs associated with the redeemednotes and recognized the deferred gain from the interest rate swaps that had hedged the redeemed notes.As a result of the foregoing, we recorded an $8.1 million ($12.4 million pretax) net charge in 2006. Annual Report - Page 5 Higher revenue and underwriting margins as well as operating expense efficiencies contributed to earnings growth in 2008 and 2007 Operating earnings for 2008 increased $125 million from 2007, which had increased $198 million from 2006.These increases in operating earnings reflect growth in premiums and fees and other revenue, as well as higher underwriting margins and improved operating expense efficiencies (total operating expenses divided by total revenue).The growth in premiums and fees and other revenue resulted from increases in membership levels (refer to Membership on page 8) and premium rate increases for renewing membership.Furthermore, growth in premiums and fees and other revenue in 2008 and 2007 reflect our recent acquisitions.Refer to Note 3 of Notes to Consolidated Financial Statements on page55 for a discussion of our acquisitions.Premium growth in 2008 and 2007 was also attributed to our new Private-Fee-for-Service Medicare plan (“PFFS”) product, which we began offering effective January 1, 2007. Underwriting margins (premiums less health care costs) increased in 2007 and 2008 over the prior year, reflecting growth in premiums (as discussed above) partially offset by higher health care costs. Although we became more efficient based on our operating expenses as a percentage of revenue, our total operating expenses increased in 2008 and 2007 over the prior years (primarily due to the growth in our membership).Total operating expenses increased due to higher general and administrative expenses as a result of higher employee related costs, outside services and other expenses associated with higher membership and higher selling expenses (reflecting an increase in commissionable premiums and premium taxes both from membership growth).Total operating expenses in 2008 also reflect the $55 million pretax severance and facility charge and the $20 million contribution for the establishment of a new independent database for determining out-of-network reimbursement rates. We calculate our medical benefit ratio (“MBR”) by dividing health care costs by premiums. Our MBRs by product for the years ended December 31, 2008, 2007 and 2006 were as follows: 2008 2007 2006 Commercial 80.3 % 79.5 % 79.3 % Medicare 85.6 % 86.8 % 85.2 % Medicaid 87.4 % 88.4 % n/m (1) Total 81.5 % 80.4 % 79.9 % (1) Our Medicaid results were not meaningful prior to the 2007 acquisition of Schaller Anderson, Incorporated. Refer to the following discussion of Commercial, Medicare and Medicaid results for an explanation of the changes in our MBR. The operating results of our Commercial products continued to grow in 2008 and 2007 Commercial premiums increased approximately $1.4 billion in 2008 compared to 2007, and increased approximately $1.3 billion in 2007 compared to 2006.The increases in 2008 and 2007 reflect premium rate increases on renewing business and increases in membership levels (refer to Membership on page 8). Our Commercial MBRs were 80.3% for 2008, 79.5% for 2007 and 79.3% for 2006.The Commercial MBRs in 2008 and 2007 increased when compared to the prior year MBRs reflecting a percentage increase in our per member health care costs that outpaced the percentage increase in per member premiums.The increase in per member health care costs in 2008 was driven primarily by increases in costs related to physician services, laboratory services, emergency room and ancillary services as well as moderate increases in hospital inpatient and outpatient costs.Increases in per member health care costs in 2007 were due to increases across all medical categories, with larger increases in inpatient and outpatient costs than other categories. We had no significant development of prior period health care cost estimates that affected results of operations in 2008, 2007 or 2006.The calculation of Health Care Costs Payable is a critical accounting estimate (refer to Critical Accounting Estimates – Health Care Costs Payable beginning on page18 for additional information). Medicare results reflects growth in 2008 and 2007 Our Medicare Advantage contracts with the federal government are renewable for a one-year period on a calendar-year basis.We expanded our Medicare
